      Case 3:20-cr-03778-BAS Document 19 Filed 01/27/21 PageID.24 Page 1 of 1




 1 ROBERT S. BREWER, JR.
   United States Attorney
 2 BRANDON J. KIMURA
   Assistant U.S. Attorney
 3 California Bar No. 241220
   United States Attorney’s Office
 4 880 Front Street, Room 6293
   San Diego, California 92101-8893
 5 Telephone: (619) 546-9614
 6 Attorneys for the United States
 7                       UNITED STATES DISTRICT COURT
 8                    SOUTHERN     DISTRICT OF CALIFORNIA

 9   UNITED STATES OF AMERICA,                        Case No.: 20CR3778-BAS

10                                                    UNITED STATES’ MOTION TO
                       Plaintiff,                     UNSEAL CASE AS TO
11                                                    DEFENDANT JOSE
        v.                                            BUSTAMANTE
12
     JOSE BUSTAMANTE
13
                        Defendant.
14
15
16           The United States, by and through its counsel, Roberts S. Brewer, Jr., United
17 States Attorney, and Brandon J. Kimura, Assistant U.S. Attorney, applies to the Court
18 for an Order unsealing the case as to Jose Bustamante in the above-captioned matter.
19           DATED: January 26, 2021             Respectfully Submitted,
20
21                                               ROBERT S. BREWER, JR.
                                                 United States Attorney
22
23                                               s/Brandon J. Kimura_____
                                                 BRANDON J. KIMURA
24                                               Assistant U.S. Attorney
25
26
27
28
